i          i      i                                                                             i         i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00808-CV

                        IN RE HYDRO MANAGEMENT SYSTEMS, L.L.C.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: December 23, 2009

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 16, 2009, relator filed a petition for writ of mandamus, complaining of the trial

court’s denial of a motion to compel arbitration under the Federal Arbitration Act (“FAA”).

However, pursuant to section 51.016 of the Texas Civil Practice and Remedies Code, as of

September 1, 2009, “[i]n a matter subject to the [FAA], a person may take an appeal or writ of error

to the court of appeals from the judgment or interlocutory order of a district court, county court at

law, or county court under the same circumstances that an appeal from a federal district court’s order

or decision would be permitted by 9 U.S.C. Section 16.” TEX . CIV . PRAC. & REM . CODE § 51.016



           1
         … This proceeding arises out of Cause No. 2008-CI-00774, pending in the 408th Judicial District Court, Bexar
County, Texas, the Honorable Larry Noll presiding. However, the order complained of was signed by the Honorable
Sol Casseb III, presiding judge of the 208th Judicial District Court, Bexar County, Texas.
                                                                                       04-09-00808-CV



(Vernon Supp. 2009). Section 51.016 applies to an appeal initiated on or after September 1, 2009.

Id. Therefore, because section 51.016 is applicable to the case at hand, relator is not entitled to the

relief sought because it has an adequate remedy by appeal. Accordingly, the petition for writ of

mandamus is DENIED. See TEX . R. APP . P. 52.8(a).


                                                               PER CURIAM




                                                  -2-